Citation Nr: 0926006	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-38 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
RO.  

In March 2007, the Veteran testified at a hearing at the RO 
before a Hearing Officer.  A transcript of the proceeding is 
of record.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of low back disorder in service or for several years 
thereafter.  

2.  The currently demonstrated degenerative disc disease of 
the lower spine is not shown to be due to an episode of 
injury or another event or incident of the Veteran's active 
service.  



CONCLUSION OF LAW

The Veteran's disability manifested by degenerative disc 
disease of the lower spine is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
any arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Veteran was sent a VCAA notice letter in December 2004.  
The letter provided her with notice of the evidence necessary 
to substantiate her claim, the evidence VA would assist her 
in obtaining, and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established her status as a veteran.  She 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in December 2004.  She did not 
receive VCAA notice on the fourth or fifth Dingess elements.  

The claim is being denied; therefore, no effective dates or 
ratings are being assigned.  She is therefore not prejudiced 
by the absence of notice on those elements.  See Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007) (prejudice 
does not exist from absent notice where the benefit could not 
be awarded as a matter of law).  

In developing her claim, VA obtained the Veteran's service 
treatment records (STRs), and VA and private treatment 
records.  In addition, VA examinations were provided in April 
2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
According to the Veteran's testimony, the Veteran served in 
the Army Reserve after discharge from 1988 until 1998.  

There is no documentation showing the exact days of active 
duty for training during her reserve duty.  The Board finds 
that this is not prejudicial to the Veteran because the 
Veteran claims that her back disability was caused by an 
injury that occurred during active duty in 1987.  

The Veteran is not contending that her back disability is due 
to her active duty for training in the Army Reserve and has 
not provided documentation to support this contention.  There 
is no reported evidence that has not been obtained.  

No further development is required to comply with the 
provisions of VCAA or the implementing regulations.  Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, 
the Board will address the merits of the claim.  


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

If certain diseases, such as arthritis and hypertension, 
become manifest to a degree of 10 percent within one year of 
separation from active service, then they are presumed to 
have been incurred during active service, even though there 
is no evidence of arthritis during service.  This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  


Analysis

The Veteran asserts that she injured her back in service when 
she fell off a truck and has experienced back-related 
symptoms since that time.  

In December 1987, a Report of Medical Examination stated that 
the Veteran's spine was normal.  She was discharged from the 
Army in January 1988.  

Following her discharge, she served in the Army Reserve until 
1998.  In a June 1991 Report of Medical History, the Veteran 
stated that she had low back pain occasionally.  She also 
checked the boxes for yes and no in response to the question 
as to whether she had recurrent back pain; however, the 
Report of Medical Examination conducted in June 1991 stated 
that the Veteran had a normal spine.  

The Veteran claims that, when she hurt her back falling off a 
truck, she also injured her ankle.  Since her ankle was a 
more severe injury than her back, she was treated for the 
injury to her ankle instead of her back.  

The Board notes that the service treatment records 
corroborate her story as to the ankle injury.  They show that 
she injured her ankle in March 1987 and had to go to the 
Emergency room; however, there are no complaints, treatment, 
or diagnosis of the back at that time.  

The Veteran was afforded a VA examination in April 2007 to 
determine whether her current back disability is related to 
her military service.  The peripheral nerve examination noted 
that the Veteran had an acutely herniated intervertebral disk 
in 1991 and was surgically treated within a brief period 
after her symptoms.  The examiner found that there was no 
evidence of peripheral neuropathy, but that there was 
evidence of a right L5 sensory radiculopathy which reasonably 
stems from the surgery she had in 1991.  The examiner opined 
that the injury the Veteran reported in 1987 bore no 
relationship to the events leading to her disk surgery in 
1991.  

The Veteran was also afforded a VA spine examination in April 
2007.  The examiner noted that the Veteran was discharged 
from the military in January 1988.  

The Veteran reported that she believed her low back pain 
began in 1986 when she fell off a truck.  She reported having 
pain on and off ever since and thought that her symptoms were 
exacerbated throughout her military career because she drove 
a truck.  

The examiner noted that the Veteran had had three surgeries 
on her lumbosacral spine, which included a laminectomy.  The 
second and third surgeries were related to the placement of a 
stimulator used to aid in pain control.  She also had 
multiple epidural injections and multiple rounds of physical 
therapy.  She currently took medication for pain relief.  She 
was diagnosed with degenerative disk disease at the 
lumbosacral spine and degenerative joint disease of the 
bilateral sacroiliac joints.  

The examiner opined that it was less likely than not that the 
Veteran's current low back disability was related to the 
Veteran having an in-service injury, disease or event.  

The examiner explained that he had no specific evidence to 
support the fact that the Veteran's back disability was 
related to her service.  He noted that, although the Veteran 
said that she had had low back pain while in service, she 
never had any specific treatment for it.  

Also there are no obvious injuries to the lumbosacral spine 
which would predispose her to degenerative disk disease.  The 
examiner further stated that the first time the Veteran saw a 
physician was after she was already out of the Reserve.  

The Veteran has submitted private treatment records showing 
that she has a current back disability and numbness in her 
left lower extremity.  These records do not show that the 
back disability is related to the Veteran's service.  

The records show that she sought treatment for low back pain 
following a D&C laproscopic operation.  An MRI following the 
operation showed a large L5-S1 disc protrusion with no 
evidence of spinal stenosis or myelopathy.  

The Board finds that preponderance of the evidence is against 
the claim.  Although the Veteran is competent to establish 
the presence of observable symptomatology, the Veteran is not 
competent to render an opinion on matters of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, 
the only evidence linking the Veteran's current back 
disability with her active duty, is the Veteran's own 
testimony.  

Neither the Veteran nor her representative has identified or 
alluded to a medical evidence or opinion indicating a 
relationship between her current back disability and service.  
Furthermore, the VA examiner provided an opinion that it is 
less likely than not that the Veteran's current disability 
was due to an injury that occurred in 1987.  

The Board notes that the examiner incorrectly stated in his 
rationale that the Veteran sought treatment in 1991 after she 
was no longer in the Army or Reserve, when in fact, the 
Veteran served in the Army Reserves until 1998.  The Veteran 
has not contended nor does the record show that her current 
disability was due to an injury during her inactive or active 
duty for training in the Reserve.  

During the Veteran's personal hearing, she testified that she 
no longer drove trucks long distances while in the Army 
Reserves and instead drove Armored Personnel Carriers and 
trained trainees.  Despite the examiner's misstatement, the 
Board finds the examiner's opinion to be highly probative.  

Accordingly, the Board must find that the preponderance of 
the evidence is against the claim of service connection for a 
low back condition.  


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine, is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


